Broyles, C. J.
1. The court did not err in overruling the special demurrer to the petition.
2. In the light of the facts of the ease and the charge of the court as a whole, the excerpts from the charge assigned as error show no canse for a reversal of the judgment.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luhe, J., concurs. Bloodworlh, J., absent on,account of illness.